    Case 1:19-cv-00359-JTN-SJB ECF No. 37 filed 12/20/19 PageID.173 Page 1 of 2



                             UNITED STATES DISTRICT COURT

             FOR THE WESTERN DISTRICT OF MICHIGAN - SOUTHERN DIVISION

MARCUS IRVINE,
                                                  Case No. 1:19-cv-00359
        Plaintiff,
v                                                 Hon. Janet T. Neff
                                                  Magistrate Judge Sally J. Berens
ARTHUR CLARKE, JAY BLAIR and JOHN
FROST,                                            Defendants’ Response to Plaintiff’s
                                                  Objection to the Magistrate Judge’s
        Defendants.                               Report and Recommendation


        The Defendants, the Honorable Arthur Clarke III, Jay Blair, and John Frost

(collectively, the “Defendants”), by their attorneys, Plunkett Cooney, state as follows for

their Response to Plaintiff’s Objection to Report and Recommendation:

        Plaintiff’s Objection to the Magistrate’s Report and Recommendation does not

substantively address any of the bases for recommending denial of Plaintiff’s Motion for

Estoppel and Writ for Habeas Corpus [ECF No. 25] and granting of Defendants’ Motion to

Dismiss [ECF No. 6]. Plaintiff fails to address the Magistrate’s finding that Plaintiff’s claim

fails as a matter of law, Plaintiff fails to set forth any reason why Defendants should not be

entitled to the asserted immunities, and Plaintiff does not dispute he failed to assert any

claims against Defendant John Frost. Additionally, as it relates to his request to amend,

Plaintiff does not deny he failed to file a motion to amend and that it would be futile if in

fact he did so.

        Instead, Plaintiff objects to the Report and Recommendation asserting the Court

should have reviewed his request for a Preliminary Injunction before deciding Defendants’

Motion to Dismiss. This objection is futile. Plaintiff’s Motion for a Preliminary Injunction

was included in his Response to Defendants’ Motion to Dismiss [ECF No. 10] and reviewed
                                              1
 Case 1:19-cv-00359-JTN-SJB ECF No. 37 filed 12/20/19 PageID.174 Page 2 of 2



by this Court prior to it issuing its Report and Recommendation. Moreover, consideration

of a motion to dismiss prior to a request for a preliminary injunction is proper, as a party

who fails to state a claim would not be entitled to injunctive relief.

        As set forth in Defendants’ Reply Brief, preliminary injunctions are governed by

Fed.R.Civ.P. 65. The first prong required to be established in determining whether to grant

or deny a request for preliminary injunction is whether the movant has shown a strong or

substantial likelihood or probability of success on the merits. See Gaston Drugs, Inc. v.

Metropolitan Life Insurance Co., 823 F.2d 984, 988 (6th Cir. 1987). In order to satisfy this

prong, it is necessary that a party states a claim upon which relief can be granted.

Otherwise, a party could not demonstrate they will likely succeed on the merits. Thus,

consideration of a motion to dismiss prior to a request for a preliminary injunction is not

improper. For that reason, Plaintiff’s objection is without merit.

        The Objection filed by Plaintiff fails to demonstrate any flaw in the analysis and

reasoning of the Magistrate Judge in this matter. Moreover, Plaintiff fails to set forth any

reason why Defendants should not be entitled to the asserted immunities.             Defendants

therefore request that this Court affirm and adopt the Magistrate Judge’s Report and

Recommendation in this matter.

Dated: December 20, 2019                    Respectfully submitted,

                                            PLUNKETT COONEY

                                            By:___/s/ Lisa A. Hall_____________________
                                                   Lisa A. Hall (P70200)
                                                   Attorney for Defendants
                                                   333 Bridge Street NW, Suite 530
                                                   Grand Rapids, MI 49504
                                                   lhall@plunkettcooney.com
                                                   (616) 752-4615
Open.00560.91705.23321664-1




                                               2
